DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1, 14, and 20 under 35 USC § 103  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-4, 7-10, 12, 14, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlow US 20130204663 (“Kahlow”) in view of Kitts US 2002/0165755 Al (“Kitts”) and in view of Gahirwal et al. "Inter time series sales forecasting." arXiv preprint arXiv:1303.0117 (2013)(“Gahirwal”) and further in view of Wu et al. US 2011/0004509 Al (“Wu”). 
Regarding claim 1, Kahlow teaches a computer-implemented method comprising: storing, by a computer system(Kahlow, para. 0025, fig.2, “As illustrated in FIG. 2, the sales prediction system 10 may generate sales prediction information as illustrated in FIG. 1 for a plurality of different client companies 20, such as company A, company B, company C, etc, as illustrated in FIG. 2. Each client company 20 provides data files to the data input module 11 of computer or processor 14.” ), a set of objects configured to perform state transitions responsive to changes in data associated with the objects(Kahlow, para. 0029-0030, fig.2,  “The data is first organized and dimensionalized in data organization module 25. Standard extract, transform and load (ETL) processes such as those provided in Adobe.RTM. Insight, Hadoop or others may be used to used to create dimensions out of the raw data. These dimensions are then sorted into action "Indicators" in event type weighting module 26…[i]ndicators are at two levels, specifically category indicators and element level indicators. Thus, each individual element type has an individual indicator, for example, viewing of a specific web marketing page on the client company website and is also assigned to a "category" indicator, which in this case is "viewed a web marketing page", i.e. a count whenever any of the company's web marketing pages is viewed. Thus, each detected indicator or contact event is assigned to the specific individual indicator and category indicator in data storage.There may be many `category` indicators (hundreds in some cases, less in others) for each channel of data. For example in the web channel, a few indicators would be: viewed a web marketing page, started a session on a web marketing page, watched a video, downloaded a white paper or pdf document, clicked to the partner locator tool, etc. Email category indicators include opening an email, responding to the email offer, etc. The processor also evaluates hundreds of thousands (millions) of element level indicators.”),wherein an object represents a potential transaction and is associated with a value of the potential transaction(Kahlow, para. 0030, fig.2, “Examples of element level indicators are…each email offer, each banner offer….”), wherein the object has  one of a plurality of states(Kahlow, para. 0029-0030, fig.2, “The data is first organized and dimensionalized in data organization module 25. Standard extract, transform and load (ETL) processes such as those provided in Adobe.RTM. Insight, Hadoop or others may be used to used to create dimensions out of the raw data. These dimensions are then sorted into action "Indicators" in event type weighting module 26…[i]ndicators are at two levels, specifically category indicators and element level indicators. Thus, each individual element type has an individual indicator, for example, viewing of a specific web marketing page on the client company website and is also assigned to a "category" indicator, which in this case is "viewed a web marketing page", i.e. a count whenever any of the company's web marketing pages is viewed. Thus, each detected indicator or contact event is assigned to the specific individual indicator and category indicator in data storage. There may be many `category` indicators (hundreds in some cases, less in others) for each channel of data. For example in the web channel, a few indicators would be: viewed a web marketing page, started a session on a web marketing page, watched a video, downloaded a white paper or pdf document, clicked to the partner locator tool, etc. Email category indicators include opening an email, responding to the email offer, etc. The processor also evaluates hundreds of thousands (millions) of element level indicators.”); 
 identifying a current day from the sequence of days in the time interval (Kahlow para. 0033, “Unlike other models, the sales predictions produced by this system are all based on relative increases (spikes) in scores over time per visitor company. The system produces a sales prediction score as described in more detail below. If a small visitor company has say a low score of 5 one month, and then goes up to a significantly higher score 50 in the following month, this indicates a 10x increase month over month. The system predicts that this company is going to purchase 10x more than they have in the past.”); 
identifying a subset of objects from the set of objects (Kahlow para. 0030, “The processor also evaluates hundreds of thousands (millions) of element level indicators. Examples of element level indicators are each individual page on a website, each video on the site, each white paper, each email offer, each banner offer, each click event, etc.”), the identified subset of objects associated with potential transactions that are expected to close before the end of the time interval (Kahlow para. 0041, "The weightings by event and by event category are then stored and used to calculate sales predicting scores for other visitors and visitor companies based on activities similar to those of other visitors prior to a sale.”); 
for an object from the subset of objects, assigning the object to one of a plurality of categories based on a state of the object (Kahlow paras. 0029-31, fig.2 (26), “These dimensions are then sorted into action "Indicators" in event type weighting module. Thus, each individual element type has an individual indicator, for example, viewing of a specific web marketing page on the client company website and is also assigned to a "category" indicator, which in this case is "viewed a web marketing page", i.e. a count whenever any of the company's web marketing pages is viewed. Thus, each detected indicator or contact event is assigned to the specific individual indicator and category indicator in data storage.”); 
for a category from the plurality of categories: determining an aggregate object value based on values of objects assigned to the category (Kahlow para. 0034-36, “Each category and individual element or indicator is weighted based on overall counts by any dimensions in order to create the initial sales predictive model. Using the web source Page dimension as an example, one conversion point might be a count of web pages of a client company website visited by visitors prior to a sale, as indicated in …[by the following example:] Event=Pages Visited before a SALE ( or other conversion point can be used). In this case, the weighting for each page is Pl/PT, where Pl is the number of times a page was visited before sale and PT is the total number of all website pages visited before the sale. This is calculated below for an example of two visitors to a website, where history indicates that several pages were visited, followed by a sale, i.e. a purchase by that visitor.”); 
determining an estimated total score for the end of the time interval based on an aggregate category score for the plurality of categories(Kahlow para. 0048-0049, Table 2,  Table 2 shows an example of an individual calculation for each category of cookies for a given sequence of time for example, a 12 month sales cycle. As the last row and column of Table 2 shows, the total sales prediction Q score of 504.3 is calculated, which estimates the total predicted sales score for example, at the end of the 12 month sales cycle.); and 
sending the estimated total value for display by a user interface (Kahlow para. 0049-52, figs. 3, 4, 5, and 6,  “A total sales prediction score for a particular visitor (individual or company) can be tracked over time…FIGS. 3 to 6 illustrate some graphical examples of reporting the tracked contact scores for small, mid-size, and large visitor companies interacting with a client company.”).
Kahlow does not teach: training and storing a plurality of machine learned predictor models for a set of categories and a sequence of days in a time interval, wherein each machine learned predictor model is associated with one of the categories and one of the days in the time interval, wherein training each of the machine learned predictor models  comprises using a training dataset comprising historical data including objects associated with one of the categories and one of the days in the time interval; and determining an estimated category score for the category by applying the selected machine  learned  predictor model to the aggregate object value. 
However Kitts teaches: training and storing a plurality of machine learned predictor models for a set of categories and a sequence of days in a time interval (Kitts paras. 0063-0073, “Five different approximators may be used…the inputs to a value as close possible to the target values (during training)... The size of the prediction window can include the number of days that are being predicted. Prediction aggregation can be used to determine if total sales, average sales, average revenue, etc. are being predicted within the prediction window.” & see also Kitts para. 0027,“The client computer 12 may include…a data processing system readable storage medium 34.” Kitts teaches inputs to a value as close possible to the target values (during training) (i.e. training) a data processing system readable storage medium 34 (i.e. and storing) Five different approximators may be used(i.e. a plurality of machine learned predictor models) Prediction aggregation can be used to determine if total sales, average sales, average revenue etc. (i.e. for a set of categories)  are being predicted within the prediction window (i.e. and a sequence of days in a time interval)), wherein each machine learned predictor model is associated with one of the categories and one of the days in the time interval (Kitts paras. 0063-0067, “Polynomial regression takes all available variables and attempts to find a set of weights that transform the inputs to a value as close possible to the target values (during training)…Other variable(s) can be used in place of or conjunction with the weekly aggregated sales data.” Kitts teaches Polynomial regression (i.e. each machine learned predictor model) takes all available variables and attempts to find a set of weights that transform the inputs to a value as close possible to the target values(i.e. is associated with one of the categories) other variable(s) can be used in place of or conjunction with the weekly aggregated sales data (i.e. one of the days in the time interval)), wherein training each of the machine learned predictor models  comprises using a training dataset comprising historical data including objects associated with one of the categories and one of the days in the time interval(Kitts paras. 0069-0076, “Window selection and training Database 20 may have 400 days of historical data. However, the RAM of client computer 12 or server computer 14 may only have access to no more than 100 days of purchases at a time. As a result, a user may need to carefully window the large historical timeseries to create training data which uses training windows to predict the following same or lesser number of days… The size of the prediction window can include the number of days that are being predicted. Prediction aggregation can be used to determine if total sales, average sales, average revenue, etc. are being predicted within the prediction window.” Kitts teaches Window selection and training Database 20 may have 400 days of historical data (i.e. using a training dataset comprising historical data) Prediction aggregation can be used to determine if total sales, average sales, average revenue, etc. (i.e. including objects associated with one of the categories) are being predicted within the prediction window (i.e. and one of the days in the time interval));
and determining an estimated category score for the category by applying the selected machine learned  predictor model to the aggregate object value(Kitts paras. 0078-0079, “Using the weights from training, the method can be used to predict the behavior(s) of customer(s) at future date(s) as shown in block 362 of FIG. 3. The behavior can be revenue, visits, pages viewed, mouseclicks, or the like. The variable being predicted and the variables used to make the prediction may be the same or different. Revenue-based variables can be used to prediction customer revenue or retention in the future. Date(s) refers not only to specific date(s) but could refer to time period(s) in the future (e.g.,a week, a month, or the like).The OIAP GUI can be used to show the forecasting results for each customer. The GUI can allow a business user to then identify customers who are forecasted to defect during the next period….” Kitts teaches predict the behavior(s) of customer(s) The behavior can be revenue, visits, pages viewed, mouseclicks, or the like (i.e. determining an estimated category score for the category) Using the weights from training, the method can be used to predict the behavior(s) of customer(s).The variable being predicted and the variables used to make the prediction may be the same or different (i.e. by applying the selected machine learned predictor model to the aggregate object value)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Kahlow’s method in view of Kitts the motivation to do so would be to create an automatic machine learning system to forecast future customer behavior of a vendor using different time periods (Kitts, para. 0004-0012, “Customer retention and revenue are very important concepts to retailers. Retailers need to know which customers are about to defect, so that they can take action, send special offers and discounts, to prevent them from going to a competitor…Previous approaches to solve this problem have been deficient in several ways… A computer-implemented method and data processing system readable medium can be used to make more timely predictions of customer behavior… A computer-implemented method can be used to predict the behavior of a customer of a vendor at a future date. The method can comprise accessing data regarding the vendor's customers and generating timeseries information for at least one of the vendor's customers. The method can also comprise training a model to obtain weights. The training can be performed using at least some of timeseries information. The method can further comprise predicting the behavior of the first customer at the future date. The prediction can be performed using the weights in the model and at a frequency greater than monthly.”).
Kahlow does not teach:  selecting a machine learned predictor model from the plurality of machine learned predictor models based on a number of days until the end of the time interval, the selected  machine learned predictor model corresponding to the category and a position of the current day  in the sequence of days in the time interval. 
However, Gahirwal teaches: selecting  a machine learned predictor model from the plurality of machine learned predictor models based on a number of days until the end of the time interval, the selected  machine learned predictor model corresponding to the category and a position of the current day in the sequence of days in the time interval(Gahirwal, pgs. 5-7, see also figs. 7, 8, “A method used in forecasting a single component is referred to as an atomic forecaster. A forecaster for the original series is a triplet made up of the atomic forecasters for each component...[i]n this work, we use a total of 86 Trend models (atomic forecasters), 33 Seasonal models and 34 Irregular component models. These are mostly ARIMA and seasonal ARIMA models of different orders…gives rise to 96,492 expert forecasts per point… [t]he initial points of the series are used as the training set, n is the training size…[a]t point (i) {1<=i<=n}[based on a number of days until the end of the time interval] take top 20000 experts based on APE, APE = (forecast value – actual value) / actual value…[w]e sorted those experts according to their APE and found out the top 20,000 and bottom 20,000 experts… [u]sing any standard frequent pattern mining, generate the set of experts that have consistently occurred in the top 20,000 experts list. We get 3 sets of consistent good experts [selecting  a machine learned predictor model from the plurality of machine learned predictor models]… [c]ombining experts can be performed by selecting the subset of experts at each point of time and take their mean as a final forecast [the selected  machine learned predictor model corresponding to the category and a position of the current day in the sequence of days in the time interval].”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Kahlow’s method in view of Gahirwal the motivation to do so would be to choose the right model combination for a given time series interval to better forecast a given outcome(Gahirwal, pg. 2, see also fig.1, “Forecasting problem can be stated as predicting future values                         
                            
                                
                                    x
                                
                                
                                    t
                                    +
                                    h
                                
                            
                            +
                            h
                        
                    , given a part of a time series                         
                            
                                
                                    x
                                
                                
                                    t
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    t
                                    -
                                    w
                                    +
                                    1
                                
                            
                             
                        
                    (called pattern), where w is the length of the window on the time series and h… is called the prediction horizon. To obtain these predictions, normally statistical models such as ARIMA(Auto-regressive Integrated moving Average) models, exponential smoothing models…. are used these models are typically trained by using historical data and can then be used to get the forecast for future points. The main aim here is to improve the forecasting accuracy. Many techniques such as [time-series] decomposition, [and] combining [forecasts] are used for this purpose…[o]ne approach to forecasting involves choosing a single model at each [time] point, typically based on past performance…[a]nother approach is the use of a Combination Forecast where, instead of trying to choose the single best model [at each time point], we attempt to identify a group of models which, in conjunction, help to improve forecast accuracy.”).  
Kahlow does not teach: the objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions. 
However Wu teaches: the objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions(Wu, para. 0038, “The logistic regression is used to predict an output variable Y, given a set of input features X. Y can be 1, if a candidate item listing is sold, and 0 otherwise. X can be a vector of prediction feature values associated with the item listing. For example, the vector might include relative price of the item listing and the feedback score of the seller. The model can then return the estimated probability, P(Y=1|X=                        
                            
                                
                                    x
                                
                                -
                            
                        
                    ). The logistic regression model learns a vector of weights, w, one for each input feature X.” Wu teaches Y can be 1, if a candidate item listing is sold (i.e. the objects representing potential transactions that resulted in actual transactions and 0 otherwise (i.e. and objects representing potential transactions that failed to result in actual transactions)). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Kahlow’s method in view of Wu to teach: the objects representing potential transactions that resulted in actual transactions and objects representing potential transactions that failed to result in actual transactions. The motivation to do so would be to implement a machine learning model that is able to predict a rank for a given set of items based upon an item’s ability to sell(Wu, para. 0034, “[P]redicting whether a new item listing can be sold involves developing a prediction model from one or more of the purchase criteria listed above. Prediction models can be trained via machine learning algorithms…given an item candidate (e.g., new item listing), the models can calculate conversion probability by using a vector of purchase criteria (also referred to as prediction features). This concept can be extended to the calculation of confidence or probability scores computed by the model to rank a set of items. Hence, a user can enter a search result and receive a set of results ranked according to each item's probably of conversion (e.g., sale).).”
Regarding claim 2, Kahlow in view of Kitts and in view of Gahirwal and further in view of  Wu  teaches the method of claim 1, wherein at least one of the machine learned predictor models is a machine learning based linear regression model (Kahlow, para. 0075, “Other methods of weighting may alternatively be used in other embodiments to perform the weighting and prediction, for example machine learning statistical methods such as but not limited to…logistic regression, and linear regression.”), wherein historical data used to train the machine learning based linear regression model represents changes in data associated with objects(Kahlow, para. 0055, “The sales prediction value of this system and method has been shown by using the system to map historical activity to sales or bookings over a two year period, tracking a very large number of companies.”). 
Regarding claim 3, Kahlow in view of Kitts and in view of Gahirwal and further in view of  Wu teaches the method of claim 1, wherein an object is represented as a database Record(Kahlow, paras. 0026-0029, “The collected data files are stored in data storage module 22 and are also provided to data management module 24. In one embodiment, up to billions or more of rows of granular record level data and supplementary lookup attribute data (i.e. other data such as campaign and cost data) may be loaded from any one or more of the following data sources of the respective client companies, with separate storage and processing of data for each of the client companies being handled…data is first organized and dimensionalized in data organization module 25. Standard extract, transform and load (ETL) processes such as those provided in Adobe® Insight, Hadoop or others may be used to used to create dimensions out of the raw data. These dimensions are then sorted into action "Indicators" in event type weighting module 26.”).
Regarding claim 4, Kahlow in view of Kitts and in view of Gahirwal and further in view of  Wu teaches the method of claim 1, wherein a category corresponds to one of the plurality of states of an object representing a potential transaction(Kahlow para. 0030, “There may be many 'category' indicators (hundreds in some cases, less in others) for each channel of data. For example in the web channel, a few indicators would be: viewed a web marketing page, started a session on a web marketing page, watched a video, downloaded a white paper or pdf document, clicked to the partner locator tool, etc. Email category indicators include opening an email, responding to the email offer, etc.” Note: It is interpreted that the category indicators represent states of potential transactions.).
Regarding claim 7, Kahlow in view of Kitts and in view of Gahirwal and further in view of  Wu teaches the method of claim 4, wherein historical data used to train at least one of the plurality of machine learned predictor models includes objects representing previous potential transactions at an amount of time prior to the end of a corresponding previous time interval (Kahlow para. 0052, figs. 3, 4, 5, and 6, “The scores may be calculated at different time intervals depending on the type of business in which the company is involved. In the illustrated examples, the client companies for which contacts are being tracked are B2B companies with 6-12 month sales cycles, so the scores are calculated monthly, and the expectation is that a score spike might be expected 3-12 months prior to the booking. A spike in the calculated score is a relatively good predictor of a booking to come, while the size of the spike provides an indication of the size of the future booking….”).
Regarding claim 8, Kahlow in view of Kitts and in view of Gahirwal and further in view of  Wu teaches the method of claim 1, wherein historical data used to train at least one of the plurality of machine learned predictor models includes objects representing potential transactions of previous time intervals and includes an aggregate category score at the end of each of the previous time intervals(Kahlow paras. 0052-0053, “In the illustrated examples, the client companies for which contacts are being tracked are B2B companies with 6-12 month sales cycles, so the scores are calculated monthly, and the expectation is that a score spike might be expected 3-12 months prior to the booking…For example, for visitor Company 1, the system looks at a selected number of people from visitor Company 1, using cookies or unknown people mapped to the IP address of visitor Company 1, and as well as known contacts at visitor Company 1, and tracks events over time as described above, using the previously generated weighting model as well as the accumulated event data in order to calculate successive sales prediction scores. The same process is carried out for visitor Company 2, visitor Company 3, etc. The scores in FIGS. 3 to 6 are the combined or aggregated scores for all tracked visitors/contacts from the respective visitor Company 1, 2, 3 and 4.”). 
Regarding claim 9, Kahlow in view of Kitts and in view of Gahirwal and further in view of  Wu teaches the method of claim 1, wherein the time interval represents a month (Kahlow para. 0052, “The scores may be calculated at different time intervals depending on the type of business in which the company is involved. In the illustrated examples, the client companies for which contacts are being tracked are B2B companies with 6-12 month sales cycles, so the scores are calculated monthly….”).
Regarding claim 10, Kahlow in view of Kitts and in view of Gahirwal and further in view of  Wu teaches the method of claim 1, wherein historical data used to train at least one of the plurality of machine learned predictor models includes objects  stored in a database table, the method further comprising: 4detecting a change in a value associated with an object stored in the database table, the object representing a potential transaction (Kahlow para. 0031, Each category indicator and individual element level indicator is assigned a weighting by weighting processor module… weighting is assigned based on linking stored visitor behavior to later sales data in the clients' CRM systems, making this system a more accurate predictor of potential future sales. As noted above, data is connected in the database by common keys… The system can therefore identify, for example, billions of interactions from unknown visitors and derive an interaction behavior to later sales data in CRM systems.”); and adding a row to the database table responsive to detecting the change in the value(Kahlow para. 0048, “The sales estimate processing system and method carries out the calculations of weighting and sales prediction scores at both the category and element level. A lookup file is used to load the element weights back into date management/data organization modules and the calculations are done for rows of unique indicator elements (e.g., up to billions or more rows).”).
Regarding claim 12, Kahlow in view of Kitts and in view of Gahirwal and further in view of  Wu teaches the method of claim 1, wherein identifying the subset of objects from the set of objects comprises: determining whether a particular object is expected to reach a target state at the end of the time interval;  and selecting the particular object for including in the subset of objects responsive to the determination(Kahlow para. 0073, fig. 8 (815, 820),  “At block 820, the accumulated Q score may be analyzed with one or more previously computed accumulated Q scores (e.g., accumulated Q scores computed for different time periods) to determine a movement or trend, such as a spike. If a spike occurs (e.g., spike above a certain threshold), the spike may be provided and/or reported as a sale prediction.” Note: It is being interpreted that a spike above a certain threshold represents an object that is expected to reach a target state at the end of the time interval).
Referring to independent claim 14, it is rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 17-18, they are rejected on the same basis as dependent claims 7 and 10 since they are analogous claims.
Referring to independent claim 20, it is rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 21-22, they are rejected on the same basis as dependent claims 2-3 since they are analogous claims
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlow US 20130204663 (“Kahlow”) in view of Kitts US 2002/0165755 Al (“Kitts”) and in view of Gahirwal et al. "Inter time series sales forecasting." arXiv preprint arXiv:1303.0117 (2013)(“Gahirwal”) and  in view of Wu et al. US 2011/0004509 Al (“Wu”) and further in view of Birdwell et al., (US 8762379, “Birdwell”). 
Regarding claim 5, Kahlow in view of Kitts and in view of Gahirwal and further in view of  Wu teaches the method of claim 1, wherein a category corresponds to two or more states from the plurality of states of an opportunity object (Kahlow, paras. 0044-46, Paragraphs 0045 and 0046 show that the category tablet interest has a Q Score of 120 and an individual Y score of 400); the two or more states (Kahlow, paras. 0044-46, Paragraphs 0045 and 0046 show that the category tablet interest has a Q Score of 120 and an individual Y score of 400).  
Kahlow in view of Kitts and in view of Gahirwal and further in view of  Wu  does not teach:  determined to be correlated based on a principal component analysis.
However, Birdwell does teach: determined to be correlated based on a principal component analysis (Birdwell col. 30, lines 50-65, “Principal component analysis (PCA) is a method for analyzing a matrix of high dimension, revealing correlated information….”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahlow in view of Kitts and in view of Gahirwal and Wu and further in view of Birdwell to teach: determined to be correlated based on a principal component analysis. The motivation to do so would be to focus on the most important data when constructing a predictive model when the data is heavily correlated (Birdwell col. 31, lines 17-24, “Since the original data are assumed to be heavily correlated, and the singular values are arranged in descending order, one can make a decision as to how many principal components to keep in building the PCA model to represent the original data. The discarded data along the remaining principal components are regarded as less important and are ignored.”). 
Referring to dependent claims 15, it is rejected on the same basis as dependent claim 5 since they are analogous claims.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlow US 20130204663 (“Kahlow”) in view of Kitts US 2002/0165755 Al (“Kitts”) and in view of Gahirwal et al. "Inter time series sales forecasting." arXiv preprint arXiv:1303.0117 (2013)(“Gahirwal”) and in view of Wu et al. US 2011/0004509 Al (“Wu”) and further in view of Das eta al. (US 10410155, “Das”). 
Regarding claim 13, Kahlow in view of Kitts and in view of Gahirwal and further in view of  Wu teaches the method of claim 1, wherein the plurality of machine learned predictor models(Kitts paras. 0063-0068, “Five different approximators may be used… Another approximator includes a decision tree. Variable values may be split into groups. With enough splits, the tree eventually isolates customers with different target values. Splines are another example of an approximator that is related to the distance an individual customer's variable value is from one or more clusters of group-wide average variable values.” Kitts teaches Five different approximators may be used (i.e. wherein the plurality of machine learned predictor models)). 
Kahlow in view of Kitts and in view of Gahirwal and further in view of Wu  does not teach: wherein the system is a multi-tenant system storing data for a plurality of tenants; a tenant representing an enterprise; is for a particular tenant of the multi-tenant system.
However Das does teach: wherein the system is a multi-tenant system storing data for a plurality of tenants, a tenant representing an enterprise, is for a particular tenant of the multi-tenant system(Das, col. 3, lines 20-31, “Many enterprises deploy mission-critical databases in database-as-a-service (DaaS) environments. DaaS offer elasticity, pay-per-use, and high availability. Since DaaS environments are multi-tenant, performance predictability through resource isolation is a requirement for such mission-critical databases. Commercial DaaS offerings now support resource isolation through logical or physical containers. The container can be a virtual machine (VM) dedicated to a tenant database or a logical container (e.g., a SQL database).”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahlow in view of Kitts and in view of Gahirwal and Wu and  further in view of Das to teach: wherein the system is a multi-tenant system storing data for a plurality of tenants; a tenant representing an enterprise; is for a particular tenant of the multi-tenant system. The motivation to do so would be to support different tenants with sizable containers based on an enterprise’s budget(Das col. 1 lines 45-59, “The disclosed architecture provides the capability in a Database-as-a-Service (DaaS) to enable the auto-scale of container sizes on behalf of tenants. The architecture provides an abstraction that enables tenants to reason about monetary budget…rather than resource provisioning.”). 
Referring to dependent claims 19, it is rejected on the same basis as dependent claim 13 since they are analogous claims.
Conclusion                                                                                                                                                                                                    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Adam Clark Standke
Assistant Examiner
Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129